    Case 5:20-cv-00005-LGW-BWC Document 17 Filed 09/14/20 Page 1 of 2

                                                                                                        FILED
                                                                                             John E. Triplett, Acting Clerk
                                                                                              United States District Court

                                                                                         By MGarcia at 9:10 am, Sep 14, 2020


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    FREDDIE LEWIS IRVIN,

                 Plaintiff,                                     CIVIL ACTION NO.: 5:20-cv-5

          v.

    JEFF COLEMAN, et al.,

                 Defendants.


               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         This matter is before the Court on Plaintiff’s Motion for Judgment on the Pleadings.

Doc. 13. The Court has not yet conducted the requisite frivolity screening of Plaintiff’s

Complaint under 28 U.S.C. § 1915A. Accordingly, Plaintiff’s Complaint has not been served on

any Defendant. Motions for judgment on the pleadings are governed by Federal Rule of Civil

Procedure 12(c), which states, “After the pleadings are closed—but early enough not to delay

trial—a party may move for judgment on the pleadings.” However, “[t]the pleadings are closed

only when a complaint and answer have been filed.” Lillian B. ex rel. Brown v. Gwinnett Cty.

Sch. Dist., 631 F. App’x 851, 853 (11th Cir. 2015) (citing Fed. R. Civ. P. 7(a)). 1 Because

Plaintiff’s Complaint has not been served, his Motion for Judgment on the Pleadings is




1
         Rule 7(a) governs pleadings and sets forth a limited list of permissible pleadings: “Only these
pleadings are allowed: (1) a complaint; (2) an answer to a complaint; (3) an answer to a counterclaim
designated as a counterclaim; (4) an answer to a crossclaim; (5) a third-party complaint; (6) an answer to
a third-party complaint; and (7) if the court orders one, a reply to an answer.” The Rule’s express
provision for an answer to a complaint anticipates that the pleadings do not “close” until an answer has
been filed by the defendant. See Perez v. Wells Fargo N.A., 774 F.3d 1329, 1336 (11th Cir. 2014).
  Case 5:20-cv-00005-LGW-BWC Document 17 Filed 09/14/20 Page 2 of 2



procedurally premature. Accordingly, I RECOMMEND the Court DENY as premature

Plaintiff’s Motion.

       SO REPORTED and RECOMMENDED, this 14th day of September, 2020.




                               ____________________________________
                               BENJAMIN W. CHEESBRO
                               UNITED STATES MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF GEORGIA




                                        2
